internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-111789-00 date date re legend taxpayer spouse trust shares trustee date charity state x trust a_trust b notification assignment statute dear this is in response to your letter of date and other correspondence requesting rulings concerning the proposed transfer of a unitrust_interest in trust to charity taxpayer created the trust a charitable_remainder_unitrust on date trust was funded by taxpayer with shares and trustee was designated as the trustee under article iii paragraph of the trust during taxpayer’s lifetime the trustee is to pay to taxpayer in each taxable_year of the trust a unitrust_amount equal to percent of the net fair_market_value of the trust assets valued on the first day of each taxable_year of the trust the unitrust_amount is to be paid in equal semi-annual installments from income and to the extent that income is not sufficient for that purpose from principal any trust income in excess of the unitrust_amount is to be plr-111789-00 added to principal on taxpayer’s death the unitrust_interest was payable to spouse if living for her life taxpayer reserved the power exercisable by will to revoke and terminate spouse’s interest under paragraph of article iii of the trust on the death of the last to die of taxpayer and spouse or on taxpayer’s death if he revokes spouse’s unitrust_interest the trustee is to distribute all of the then principal and income of trust to and among certain named organizations however taxpayer may from time to time change the amounts or percentages which are to be distributed or may designate other charitable organizations to which distributions are to be made however no organization may be designated as a beneficiary unless the organization is described in sec_170 sec_2055 and sec_2522 spouse has died and her interest in the trust was extinguished trustee proposes to divide the trust into two separate trusts trust a and trust b on a fractional basis of percent and percent respectively allocating assets to each that are fairly representative of the relative basis of the assets in the trust prior to the division together with accruals both trust a and trust b will be governed by the provisions of the trust taxpayer will execute the notification pursuant to which taxpayer will irrevocably designate charity an organization described in sec_170 sec_2055 and sec_2522 as the remainder beneficiary of trust b taxpayer will then execute the assignment under which he assigns to charity his unitrust_interest in the assets segregated as trust b taxpayer and charity consented to the distribution to charity of all of the assets in trust b after the above transactions under applicable local law unless the instrument of transfer manifests a contrary intent the renunciation or release of an interest for life accelerates the succeeding interests statute further taxpayer represents that under state law the segregation of assets into trust b the designation of charity as the remainder beneficiary of trust b and the assignment to charity of the unitrust_interest in trust b will result in a merger of the unitrust and remainder interests in trust b and charity will be entitled to an outright distribution of the trust b corpus it is represented that at the time the trust was established there was no intention on the part of taxpayer or trustee to divide the income and remainder interests as a method to avoid the partial interest rules in sec_170 requested rulings plr-111789-00 you have asked for the following rulings taxpayer will be entitled to an income_tax deduction under sec_170 for the value of the unitrust payment transferred to charity taxpayer will be entitled to a gift_tax deduction under sec_2522 for the value of the transfer to charity the gift of the unitrust_interest in trust b will not cause trust a to cease to be a qualified charitable_remainder_unitrust described in sec_664 ruling_request sec_170 of the internal_revenue_code provides that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer’s entire_interest in property is not allowed as a charitable_contribution_deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer’s entire_interest in property sec_1_170a-6 and sec_1_170a-7 of the income_tax regulations provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer’s entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus avoid certain provisions of sec_170 the deduction will not be allowed revrul_86_60 1986_1_cb_302 situation considered whether a donation qualifies for the charitable_contribution_deduction under sec_170 if a taxpayer a who is the grantor life_beneficiary of a charitable_remainder_annuity_trust crat donates a’s annuity interest in the crat to the remainder beneficiary of the crat in a had created a crat described in sec_664 a retained an annuity interest in the crat for life although a had previously divided the interest a held in the property the division was not to avoid sec_170 the remainder beneficiary was x a charitable_organization described in sec_170 in a transferred the annuity interest in the crat to x revrul_86_60 concludes based on sec_1_170a-6 and sec_1 170a- a i that the gift by a the grantor to the remainder beneficiary of a’s retained life_annuity in the crat qualifies for a charitable_contribution_deduction under sec_170 plr-111789-00 the present case is analogous to the situation in revrul_86_60 in the present case taxpayer retained a unitrust_interest in the trust which he created x years ago on date now he proposes to transfer a portion of his unitrust_interest to charity which will also be the remainder beneficiary of the trust unlike the situation in revrul_86_60 the trust will be divided into two trusts trust a and trust b taxpayer proposes to contribute his interest in trust b which will be segregated from the trust instead of all of his interest in the trust taxpayer represents that charity’s unitrust and remainder interests will merge and charity will be entitled to an immediate distribution of the trust b corpus it is represented that taxpayer did not divide his interest in the property originally transferred to the trust on date to avoid the partial interest rules taxpayer’s representation is creditable in part because of the x-year period between the creation of the trust and the proposed contribution taxpayer now intends in effect to contribute an undivided portion of his entire current interest in the property to charity taxpayer intends to do this by dividing the trust into two trusts trust a and trust b and then contributing his interest in trust b to charity similar to taxpayer a in revrul_86_60 taxpayer would be entitled to a charitable_contribution_deduction for a contribution of an undivided portion of his unitrust_interest in the trust to charity under the rule in sec_170 that taxpayer will divide the trust before making the contribution does not adversely affect the charitable_contribution_deduction because taxpayer is not dividing the trust in order to avoid the partial interest rule_of sec_170 therefore taxpayer’s transfer of his interest in trust b will qualify for a charitable_contribution_deduction under sec_170 the value of taxpayer’s gift under sec_170 will be the present_value of the right to receive unitrust payments equal to percent of the value of the trust b assets payable in equal semi-annual installments at the beginning of each semi-annual period determined annually for a term starting on the date of the transfer of the gift to charity and ending on taxpayer’s date of death the deduction will be subject_to any applicable limitations under sec_170 including sec_170 b and subject_to any applicable limitations under other sections of the code ruling_request sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property plr-111789-00 of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of organizations described in sec_2522 sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 remainder_interest in a farm or residence or an undivided portion of the donor’s entire_interest to or for a charity and an interest in the same property is retained by the donor or is transferred or has been transferred for less than adequate_and_full_consideration in money or money’s worth from the donor to a person or for a use not described in subsection a or b no deduction shall be allowed under sec_2522 for the interest which is transferred unless in the case of any interest other than a remainder_interest the interest is in the form of a guaranteed annuity or a fixed percentage distributed yearly of the annual fair_market_value of the property to be determined yearly a unitrust_interest sec_25_2522_c_-3 provides that if a donor transfers an interest in property for charitable purposes and an interest in the same property is retained by the donor or is transferred or has been transferred for private purposes after such date no deduction is allowed for the value of the interest which is transferred or has been transferred for charitable purposes unless the interest in property is a deductible_interest described in sec_25_2522_c_-3 sec_25_2522_c_-3 provides that a deductible_interest is a charitable interest in property where the charitable interest is an undivided portion not in trust of the donor’s entire_interest in property an undivided portion of a donor’s entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the donor in the property and must extend over the entire term of the donor’s interest in the property sec_25_2522_c_-3 provides that a deductible_interest is a unitrust_interest the term unitrust_interest means an irrevocable right pursuant to the instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest plr-111789-00 situation of revrul_86_60 supra considers a situation where the grantor of a charitable_remainder_annuity_trust transfers his entire retained_interest to the charitable remainderman following the transfer the grantor did not retain any interest in the trust and neither at that time nor at any prior time did he make a transfer from the trust for private purposes although the transfer of the remainder_interest to charity divided the grantor’s prior interest the transfer was for charitable not private interests consequently the grantor’s transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction accordingly the grantor’s transfer of the annuity interest to charity qualifies for a deduction under sec_2522 in this case taxpayer created the trust a charitable_remainder_unitrust on date retaining a unitrust_interest in the trust payable for his lifetime in addition taxpayer’s spouse received a secondary life interest with respect to which taxpayer retained a revocation right finally taxpayer reserved the right to designate the charitable_remainder beneficiaries and their proportionate interests accordingly taxpayer did not make a completed_gift of the remainder_interest for gift_tax purposes at that time see revrul_77_275 1977_2_cb_346 sec_25_2511-2 similarly because taxppayer retained the right to revoke spouse’s successor interest he did not make a completed_gift for private purposes within the meaning of sec_2522 see revrul_79_243 1979_2_cb_343 taxpayer proposes to divide trust into two trusts trust a percent of trust assets and trust b percent of trust assets and irrevocably designate charity as the remainder beneficiary of trust b upon the irrevocable designation taxpayer’s transfer of the remainder in trust b will be a completed_gift taxpayer also proposes to transfer to charity his lifetime unitrust_interest in trust b thus taxpayer’s transfer to charity for gift_tax purposes will constitute a transfer not in trust of a fraction or percentage of each and every interest and right owned by taxpayer in the property see revrul_79_295 1979_2_cb_349 accordingly we conclude that taxpayer will be entitled to a gift_tax_charitable_deduction under sec_2522 for the present_value of the unitrust and remainder_interest in trust b passing to charity ruling_request sec_1_664-3 provides that the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of th property available for payment on the date of the payment plr-111789-00 the regulations therefore authorize the current_distribution of unitrust assets to a charitable_organization in this case it is represented that under state law upon taxpayers’ transfer of his trust b unitrust payment to charity charity’s interest in the unitrust payment and charity’s interest in the trust b remainder will merge although a termination of trust b will occur trust a will continue to be in the form of and will function as a charitable_remainder_unitrust within the meaning of sec_664 accordingly the gift of the undivided partial interest in the unitrust will not cause trust a to cease to be a_trust described in sec_664 no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provisions of the code a copy of this ruling should be attached to taxpayer’s federal income and gift_tax returns for the tax years affected this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
